                                                                        pji rp
                                                              as. OlSTRlcf COURT
                   IN THE UNITED STATES DISTRICT COURT                       CIV.
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION              2019JUL26 PH
UNITED STATES OF AMERICA
                                                             CLERK
                                                                   so
      V.                                          CR 107-076


TERRY CARTER, JR.



                                    ORDER




      On October 24, 2007, Defendant Terry Carter, Jr. pled guilty

to one count of escape; five counts of robbery of a commercial

business; one count of attempted robbery of a commercial business;

and one count of using, carrying, and discharging a firearm during

a   crime   of   violence.     He   was   sentenced     to    a    total     term     of


imprisonment      of   330   months.      Defendant     did       not    appeal       his

conviction   or    sentence.    His    sentence   was   later      reduced       to   210


months pursuant to Federal Rule of Criminal Procedure 35(b). In

2016, Defendant filed a motion to vacate, set aside or correct his

sentence under 28 U.S.C. § 2255 but he later moved to voluntarily

dismiss the habeas proceeding.            The Court dismissed the § 2255

petition without prejudice.

      On July 12, 2019, Defendant submitted a letter to the Court

which has been docketed as a motion for relief from judgment.

Defendant asserts that he may be entitled to relief pursuant to a

new rule of constitutional law announced in United States v. Davis,

     U.S.        , 139 S. Ct. 2319 (Jan. 24, 2019).            Specifically, in

Davis, the United States Supreme Court found that the "residual
clause"   of   18   U.S.C.      §    924(c)          is   unconstitutionally   vague.^

Defendant also seeks the appointment of an attorney to assist him

in this matter.


      In order to attack the legality of his sentence, which is

what Defendant is trying to do, Defendant must petition for habeas

corpus relief under 28 U.S.C. § 2255 by filing a motion to vacate,

set aside or correct his sentence.                    Here, Defendant's motion for

relief does not reference § 2255 in any way.                      Nevertheless, this

Court intends to recharacterize                  his motion as a § 2255 motion.

See Castro v. United States, 540 U.S. 375 (2003) (explaining that

a   district   court     must       notify       a    litigant   of   its   intent   to

recharacterize a pro se motion as a § 2255 habeas petition).                      This

recharacterization means that any subsequent § 2255 motion will be

subject to the statutory restriction on "second and successive" §

2255 motions.       See 28 U.S.C. § 2255(b) & 2255(h) (prohibiting

claims in second or successive § 2255 motions except under certain

specified circumstances).           Accordingly, Defendant must notify this




^ Section 924(c) imposes a mandatory sentence for a defendant who uses or carries
a firearm "during and in relation to any crime of violence."                A "crime of
violence" under that section is defined as follows:

      For purposes of this subsection the term "crime of violence" means
      an offense that is a felony and

      (A) has as an element the use, attempted use, or threatened use of
      physical force against the person or property of another [the
      "force" clause], or

      (B) that by its nature, involves a substantial risk that physical
      force against the person or property of another may be used in the
      course of committing the offense [the "residual" clause].

18 U.S.C. § 924(c)(3).   The Davis Court invalidated only the residual clause.
                                             2
Court in writing within thirty (30) days hereof if he contests the

recharacterization of his motion, whether he wishes to withdraw

the motion, or whether he wishes to amend the motion to assert any

other § 2255 claims aside from his Davis claim.2                if Defendant

fails to respond to this Order within 30 days, his motion for

relief will be recharacterized as a § 2255 motion, the Clerk will

docket it as a new civil action,^ and his claim will be addressed

under the standards applicable to § 2255 motions.

      Further, a habeas petitioner has no absolute constitutional

right to the appointment of counsel.          Henderson v. Campbell, 353

F.3d 880, 892 (11th Cir. 2003) (held in the context of a habeas

proceeding under 28 U.S.C. § 2254).          Rather, a court may appoint

counsel only if the interests of justice so require.             28 U.S.C. §

2255(g) (incorporating by reference the standards of 18 U.S.C. §

3006A(a)(2)(B) for the appointment of counsel); see McCall v. Cook,

495 F. App'x 29, 31 (11th Cir. 2012) (stating that civil litigants,

even prisoners, have no constitutional right to counsel; rather,

appointment of counsel in civil cases is ''a privilege that is


2   The CLERK is DIRECTED to attach a copy of the standard form for § 2255
motions to Defendant's service copy of this Order in case he decides to amend
his filing to include additional § 2255 claims. If Defendant chooses to amend
his motion, he must set forth all his § 2255 claims on the attached form,
including his Davis claim. In other words, if Defendant files an amended motion
on the form provided, the Court will not consider the original motion; rather,
the amended motion will supersede the original motion in its entirety. See
Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241, 1243 (11th Cir. 2007);
Lowery v. Ala. Power Co., 483 F.3d 1184, 1219 (11th Cir. 2007). Any new claims
filed by Defendant are subject to the one-year statute of limitations of the
Antiterrorism and Effective Death Penalty Act ("AEDPA"), see 28 U.S.C. §
2255(f), and all other applicable standards governing § 2255 actions.

3   The Clerk shall docket the new civil action as a motion under 28 U.S.C. §
2255 with a nunc pro tune filing date of July 12, 2019.
                                      3
justified    only   by   exceptional   circumstances"   (quoted   source

omitted)).    Here, Defendant has not shown that the interests of

justice demand the appointment of an attorney.      Accordingly, he is

not entitled to the appointment of counsel.

     ORDER ENTERED at Augusta, Georgia, this              day of July,

2019.




                                       UNITED STATES DISTRICT JUD
